Case 3:21-cv-02886-JCS Document 1-4 Filed 04/21/21 Page 1 of 2




                   EXHIBIT
                      4
                 Case 3:21-cv-02886-JCS Document 1-4 Filed 04/21/21 Page 2 of 2


  From:    Alexander Stross abstross@icloud.com
Subject:   DMCA Takedown
   Date:   April 29, 2019 at 8:52 AM
     To:   copyright@airbnb.com


       I hereby state that I have a good faith belief that the disputed use of the copyrighted
       material is not authorized by the copyright owner, its agent, or the law (e.g., as a fair use).

       I hereby state that the information in this Notice is accurate and, under penalty of perjury,
       that I am the owner, or authorized to act on behalf of the owner, of the copyright or of an
       exclusive right under the copyright that is allegedly infringed.

       The property is here: https://www.airbnb.com/rooms/3353438?guests=1&adults=1


       Links to the 10 images to be removed:
       https://a0.muscache.com/im/pictures/42502902/0287e16f_original.jpg?aki_policy=xx_large
       https://a0.muscache.com/im/pictures/42502913/91303fcd_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/42502922/49a63076_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/42502932/06cbabe3_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49699110/72e2e3bf_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49699117/ff3393cb_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49701762/50147461_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49701770/9fb1148d_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49701838/d43dee46_original.jpg?aki_policy=x_large
       https://a0.muscache.com/im/pictures/49701856/1fbbcfbd_original.jpg?aki_policy=x_large




       Alexander Bayonne Stross
       strosstock.com
       abstross@icloud.com
       512-586-1648

       PO Box 153069
       Austin, Texas 78715

       The information contained in this e-mail message is intended only for the personal and confidential use of the
       recipient(s) named above. This message may be an attorney-client communication and/or work product and as
       such is privileged and confidential. If the reader of this message is not the intended recipient or an agent
       responsible for delivering it to the intended recipient, you are hereby notified that you have received this
       document in error and that any review, dissemination, distribution, or copying of this message is strictly
       prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete
       the original message.
